Title: From George Washington to Brigadier General Benedict Arnold, 27 January 1776
From: Washington, George
To: Arnold, Benedict



Dear Sir
Cambridge Jany 27. 1776

On the 17 Inst. I received the melancholy account of the unfortunate attack on the City of Quebec, attended with the fall of General Montgomery, and Other Brave Officers & men, & your being wounded—This unhappy affair affects me in a very sensible manner, & I sincerely condole with you upon the occasion[.] But in the midst of distress, I am happy to find that suitable Honor[s] were paid to the remains of Mr Montgomery, & our Officers & Soldiers who have fallen into their hands, treated with kindness & humanity.
Haveing received no Intelligence later than the Copy of your Letter of the 2d to Genl Wooster, I would fain hope that you are not in a worse situation than you then were, tho I confess I have greatly feared that those misfortunes would be succeeded by others, on account of your unhappy condition & the dispireted state of the Officers & men If they have not, I trust when you are joined by three Regiments now raising in this & the Governments of Connecticut & New Hampshire—& two others ordered by the Congress from Pensylvania & the Jerseys, with the men already sent of by Col. Warner, that these misfortunes will be done away, and things resume a more favourable & promising appearance than ever.
I need not mention to you the great importance of this place, & the consequent possession of all Canada in the Scale of American affairs—you are well apprized of it—to whomsoever It belongs, in there favour probably, will the Ballance turn—If

It is in ours, Success I think will most certainly crown our virtuou⟨s⟩ struggles—If It is in theirs, the contest at best, will be doubtfull, hazardous and bloody. the glorious work must be accomplished in the course of this Winter, Otherwise It will become difficult, most probably, Impracticable—For Administration knowing that It will be impossible ever to reduce us to a state of Slavery & arbitrary rule without It will certainly send a large reinforcement there in the Spring—I am fully convinced, that your exertions will be invariab⟨ly⟩ directed to this Grand Object, & I already view the approachg day, when you & your brave followers will enter this Importt Fortress with every honor & triumph attendant on victory & conquest, then will you have added, the only link wanting in the great chain of Continental union & Render the freedom of your Country secure.
Wishing you a Speedy recovery & the possession of those Laurels, which your bravery & perseverance justly merit, I am Dr Sir &c.

G.W.

